Citation Nr: 0524385	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1957 to 
January 1977.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2003, a 
statement of the case was issued in October 2003, and a 
substantive appeal was received in November 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

Initially, the veteran also appealed service connection for a 
bilateral knee disability, hearing loss, lower back 
disability, and PTSD.  However, service connection for these 
disabilities was granted by an April 2005 decision.  The 
Board considers this decision a full grant of benefits and 
these issues are no longer on appeal.  The veteran appeared 
with his wife before a Board hearing at the RO in July 2005. 

At the July 2005 Board hearing the veteran raised a new issue 
of his effective date for his service-connected COPD, 
currently rated at 100 percent.  This matter is hereby 
referred to the RO for clarification and any necessary 
action.  


FINDINGS OF FACT

1.  Right shoulder injuries during the veteran's active duty 
service were acute in nature and resolved without leaving 
chronic right shoulder disability.

2.  Chronic right shoulder disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is chronic right shoulder disability 
otherwise related to such service. 




CONCLUSION OF LAW

Chronic right shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
2001 and June 2005 RO letters, the April 2002 rating 
decision, and the October 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the December 2001 and June 2005 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board also notes that the December 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in December 2001, prior to the RO's decision to 
deny the claim in April 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely.    

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
VA medical records.  The Board notes that a VA examination 
was not conducted with regard to the veteran's claim.  
However, in view of the lack of competent evidence of right 
shoulder complaints or any symptomatology for many years 
after service, the Board concludes that the record as it 
stands includes sufficient competent evidence to decide the 
claim and that no VA examination with etiology opinion is 
necessary.  38 C.F.R. § 3.159(c)(4).  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims. 

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records show that in April 1958 the veteran 
complained that he "pulled something" in his shoulder.  
Within a week of his treatment, however, there was no 
"further pain or limitation of motion."  Service medical 
records further reflect frequent treatment for neck pain.  
The service medical records noted that the veteran fell out 
of a helicopter in 1966 and fell on his right shoulder and 
neck.  The medical history also recorded that the veteran 
injured his neck again in a 1967 automobile accident.  The 
medical records reflect one incident of pain at his mid 
shoulder level in February 1971 but generally the veteran's 
cervical spine pain travel down the left side.  In May 1970 
the veteran was referred to Orthopedics.  The examiner found 
cervical vertebral arthritis. 

Regular physical examination during service in September 
1965, May 1967, May 1969, and August 1973 all showed that the 
upper extremities were clinically normal.  Significantly, at 
the time of the May 1976 examination the veteran denied a 
painful shoulder.  The veteran's February 1976 Report of 
Medical Examination noted the veteran's neck sprain, but 
found the veteran's upper extremities "normal."  At that 
time, the veteran again denied a painful shoulder.  The 
veteran provided a statement in January 1977 that there was 
no change in his medical condition since his February 1976 
examination.       

Post-service medical records involve treatment records from 
Blanchfiled Army Community Hospital from 1980 through 2001, a 
February 2002 VA examination of the veteran's spine, a 
September 2002 VA examination of the veteran's prostate 
condition, and March and April 2004 VA examination for other 
disabilities.  These records fail to report that the veteran 
has been seen for, treated for, or diagnosed with a right 
shoulder disability.      

The veteran is service-connected for traumatic arthritis of 
the cervical spine.  The veteran clarified at the July 2005 
Board hearing that he is not claiming his right shoulder 
disability as a result of any other condition.  Instead, the 
veteran claims that he has had a chronic disability resulting 
from an in-service injury to his right shoulder.  The veteran 
claimed that he was treated for an in-service injury to his 
right shoulder in 1970.  

The veteran was sent two VCAA letters requesting any 
additional evidence of his right shoulder claim.  One letter 
was sent in December 2001 and the other in June 2005.  To 
date the veteran has not sent any additional evidence for 
this claim.  

Based upon the service medical records, it appears that the 
veteran had two shoulder injuries during service; one in 1958 
and the other in 1966.  The veteran claims that he injured 
his right shoulder in 1970.  The service medical records 
failed to reflect a diagnosis for any right shoulder 
disability and there is no mention of his shoulder after 
1971.  The 1958 injury was found to be without pain or 
limitation of motion within a week.  The subsequent medical 
examinations in-service found the veteran's upper extremities 
"normal."  The veteran's last medical examination prior to 
discharge in February 1976 listed his cervical sprain but 
failed to indicate a right shoulder problem.  The veteran 
indicated his continued neck pain in his April 1975 medical 
history report, but failed to mention any shoulder pain.  
Additionally, there are no reports of treatment for his right 
shoulder after service.  

It would appear from the record that the right shoulder 
injury or injuries during the early part of the veteran's 
service were acute in nature and resolved without leaving 
residual disability as evidenced by the consistently normal 
findings on subsequent service examinations.  The very 
medical records where it would be reasonable to expect that 
pertinent complaints would be recorded are silent with regard 
to continuing right shoulder disability.  It is not enough 
that the veteran injured his right shoulder during service as 
there has to be current chronic disability as a result of 
such injury to prevail with his service connection claim.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


